Citation Nr: 1132327	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  02-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Timothy Litka, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than twenty years from February 1961 to May 1981.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision that denied service connection for degenerative joint disease of the knees, and denied an award of TDIU benefits.  The Veteran timely appealed.  

In November 2003, the Board remanded the matters for additional development.  In an October 2006 decision, the Board denied service connection for each of the claims.  

The Veteran appealed the October 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In November 2007 and in September 2008, the Board remanded the matters, consistent with the Court's order.  Service connection for degenerative joint disease of the knees, claimed as secondary to a service-connected low back disability, was denied by the Board in April 2009.  At that time the Board remanded the Veteran's claim for TDIU for referral to the Director, Compensation and Pension Service, for extraschedular consideration.


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities:  limitation of motion of the lumbar spine due to lumbosacral strain with history of sacroiliitis and idiopathic calcification of right L5-S1 area, evaluated as 40 percent disabling; residuals of hallux valgus surgeries of bilateral great toes and fifth toes, evaluated as 10 percent disabling; and chronic vaginitis, evaluated as 0 percent (noncompensable) disabling.  The combined rating for these disabilities is 50 percent. 

2.  The Veteran indicated that she has completed at least two years of college, has work experience in administration, and last worked full time in 1981.

3.  Resolving all doubt in the Veteran's favor, she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for extraschedular TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.16(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by awarding an extraschedular TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither her non-service-connected disabilities nor her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

In July 2000, the Veteran indicated that she had completed two years of college, had experience working in administration for the U.S. Army from 1961 to 1981, and had not worked full time since her service discharge..  She had a profile in service for no heavy lifting (Volume 1).

Service connection is currently in effect for limitation of motion of the lumbar spine due to lumbosacral strain with history of sacroiliitis and idiopathic calcification of right L5-S1 area, evaluated as 40 percent disabling; for residuals of hallux valgus surgeries of bilateral great toes and fifth toes, evaluated as 10 percent disabling; and for chronic vaginitis, evaluated as 0 percent (noncompensable) disabling.  The combined disability rating is 50 percent.  See 38 C.F.R. § 4.25 (2010).  This combined disability rating does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of low back pain and foot pain.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Here, a VA examiner found objective evidence of pain on motion and deformity of the lumbosacral spine in December 1998.  The examiner opined that the Veteran's service-connected low back disability hampered her ordinary activities at home, because she was not employed and had not sought employment since retiring from service in 1981.  

A vocational evaluation report, completed in September 1999, reflects that the Veteran was not physically able to work competitively at that time.  A physical therapy program was recommended to improve her functioning level.  The report indicates that the Veteran's service-connected low back disability caused constant pain and limited the Veteran's ability to lift, to sit for a prolonged period, to stand, or to walk.  The Veteran also took daily pain medications, including two that caused drowsiness.  The report also indicates that the Veteran has a four-year degree in business administration, plus an associate's degree in general studies (Volume 2).
  
The report of a December 2000 VA examination includes diagnoses of hypertension, obesity, degenerative disc disease of the lumbosacral spine, degenerative joint disease of the lumbosacral spine, degenerative joint disease of both knees, symptoms of gastroesophageal reflux disease, total abdominal hysterectomy, and trichotillomania of the eyebrows.  Flexion of the lumbar spine was then limited to 45 degrees, with paraspinal muscle spasm and tenderness.  Following examination, the examiner opined that the Veteran was 50 percent disabled from her degenerative joint disease, and was 100 percent unemployable because of arthritis and obesity (Volume 1).

Regarding the Veteran's service-connected residuals of hallux valgus surgeries of bilateral great toes and fifth toes, the report of an October 2002 VA examination reflects complaints of pain, weakness, stiffness, swelling, heat, redness, fatigability, and lack of endurance.  Examination revealed well-healed surgical scars, but the Veteran's feet were hugely swollen (Volume 2).

In April 2005, a VA examiner opined that the Veteran did not have the capacity at present for employment due to the combination of knee and back difficulties, and that it was less likely as not that the Veteran's bilateral knee disability was related to her service-connected low back disability (Volume 2).

In January 2008, a VA examiner opined that, except for her lumbar spine and left knee condition, the Veteran's other medical problems (including vaginitis) did not prevent her from obtaining and maintaining gainful employment.

In addition, the report of a January 2008 VA examination, as it pertains to the Veteran's service-connected low back disability, noted that the Veteran continued to have constant low back pain that gradually worsened over time.  The examiner opined that the Veteran's service-connected low back disability prevented her from obtaining and maintaining employment of any type, including sedentary and physical labor.  The examiner reasoned that limitations due to low back disability would prevent the Veteran from performing a job that required physical labor; and that chronic pain and narcotics required to lessen the pain affected her ability to concentrate and stay focused, and would impair her ability to perform sedentary occupations (Volume 2).  

In January 2008, the Veteran underwent a left total knee arthroplasty.

Following the Board's April 2009 remand, the Director, VA Compensation and Pension, reviewed the Veteran's claims file and noted that the Veteran had never worked following her service discharge, except for a few months in an administrative job in 1986.  The Director noted the Veteran's severe limitation of motion of the lumbosacral spine, but found no indication that the Veteran could not be gainfully employed due to her service-connected disabilities.  The Director indicated that the Veteran's numerous nonservice-connected disabilities were the main reason for the Veteran's not being able to be gainfully employed; and that an extraschedular TDIU was not warranted (Volume 2).
The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose, 4 Vet App. at 363.

While the evidence reflects that the Veteran has nonservice-connected disability that affects her ability to work, the January 2008 examiner opined that the service-connected low back disability, by itself, also precluded the Veteran from obtaining and maintaining any type of employment.  The January 2008 examiner provided a rationale for the opinion, which was based on evidence in the claims file.  It was reasoned that limitations due to low back disability would prevent the Veteran from performing a job that required physical labor; and that chronic pain and narcotics required to lessen the pain affected her ability to concentrate and stay focused, and would impair her ability to perform sedentary occupations.  While the Director of Compensation and Pension cited to the physical findings of back disability and concluded that the Veteran was not precluded from working, this opinion does not effectively rebut that of the January 2008 examiner.  The Board finds that the January 2008 opinion outweighs the Director's findings; it also has support other clinical records noting restrictions caused by the low back disability .  
    
Resolving all doubt in the Veteran's favor, the appeal is allowed.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to extraschedular TDIU is allowed.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


